Citation Nr: 0502511	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  97-17 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had over 20 years of active military service 
spanning the period from January 1946 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
July 1996 rating decision granted service connection for 
tinnitus with hypacusia and assigned a 10 percent evaluation.  
Service connection also was granted for bilateral plantar 
warts and callosities and for bilateral hearing loss, and 
noncompensable ratings were assigned for each of these 
conditions.  Service connection was denied for post-traumatic 
stress disorder (PTSD), carcinoma of the bladder, and 
residuals of a right knee injury.  

The veteran submitted a notice of disagreement (NOD), 
received in December 1996, as to all issues that were the 
subjects of the rating decision discussed above.  And the RO 
sent him a statement of case (SOC) in January 1997.  In his 
substantive appeal (VA Form 9), dated later in January 1997 
and forwarded to the Board in June 1997, he indicated that he 
wished to appeal the claims for service connection for PTSD, 
carcinoma of the bladder, and residuals of a right knee 
injury.  He did not, however, continue to express 
disagreement with the initial ratings assigned for his 
tinnitus with hypacusia, bilateral plantar warts and 
callosities, or bilateral hearing loss.  So he did not 
complete (i.e., "perfect") an appeal to the Board 
concerning these claims - which, in turn, means the Board 
does not have jurisdiction to consider these claims.  
38 C.F.R. § 20.200 (2004).

A hearing was held in September 1997 at the RO before a local 
hearing officer.  A transcript of the proceeding is of 
record.  At the hearing, the veteran also withdrew from 
appellate consideration the issue of service connection for 
PTSD.  

The RO later issued a rating decision in January 1998 
granting service connection for a bladder tumor based on 
radiation exposure.  That decision constituted a full grant 
of the benefit sought on appeal.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  Accordingly, that claim, like 
the others, is not before the Board.

In a recent July 2004 supplemental statement of the case 
(SSOC), the RO again denied service connection for a right 
knee disorder.  This is the only remaining claim on appeal.

Because, however, further development of the evidence is 
needed before deciding the claim concerning the right knee, 
the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

During his personal hearing, the veteran testified that he 
injured his right knee around 1956, while in Germany.  He 
indicated that, at first, his knee improved after the injury, 
but later became symptomatic around 1967 when he was in 
Vietnam.  He pointed out that a Dr. Elding or Elton treated 
him, just after he completed military service in 1971.  He 
also stated that he was treated for right knee problems at Ft 
Sill, Oklahoma, from 1971 to 1976.  He testified that, about 
ten years before, a Dr. Harper informed him that he would 
need a new knee, though he did not indicate if Dr. Harper was 
the physician who performed that procedure.  

A preliminary review of the claims file indicates the RO, by 
letter dated in October 1997, requested Ft. Sill, Oklahoma, 
to send any medical records of the veteran's treatment.  No 
custodian of records at Ft. Sill responded to the RO's 
request for information.  Any records of the veteran's 
treatment at Ft. Sill, Oklahoma, are in government custody, 
and VA has a responsibility to obtain them.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Service medical records disclose that the veteran was seen at 
a medical facility on January 6, 1958 because of a contusion 
of the right leg in the region of the lateral aspect of the 
proximal tibia.  An undated service department report of x-
ray examination of the right knee shows no fracture.  The 
report, although undated, was prepared when the veteran was 
29 years old, his age in January 1958 when he sustained right 
knee trauma.  He was returned to duty on January 8, 1958, 
following heat, an elastic bandage and bed rest.  When he was 
examined in October 1970 prior to retiring from the military, 
he denied experiencing a "trick" or locked knee, and his 
lower extremities were evaluated as normal.  

When examined by VA in December 1995, the veteran reported 
undergoing a right total knee replacement in 1987, and x-ray 
examination confirmed that such a procedure had been 
performed.  A VA psychiatric examiner, who recorded in 
December 1995 the veteran's pertinent medical history, 
mentioned right knee problems stemming for in-service trauma 
in Vietnam, necessitating the right knee replacement.  There 
is no indication from the record, however, that the 
psychiatric examiner reviewed the veteran's claims file prior 
to making this statement.

In June 1998, a VA orthopedic examiner's impression was that 
the veteran had degenerative arthritis of the knees, 
bilaterally, and had undergone a right total knee 
replacement.  The examiner offered the opinion that the 
veteran's right knee disorder was the result of trauma.  
There is no indication from the record that the examiner 
reviewed the veteran's claims file prior to making this 
statement.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Request medical records of the 
veteran's treatment at Ft. Sill, 
Oklahoma, from 1971 to 1976.

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
his right knee disorder since service.  
Specifically though, have him provide the 
addresses of medical practices of Dr. 
Elding or Elton and of Dr. Harper.  
Obtain all indicated records that are not 
already included in the claims file.

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that 
either the veteran's right knee disorder 
had its onset in service; that arthritis 
of the right knee was present within the 
first post-service year; or that a right 
knee disorder is otherwise attributable 
to service - and, in particular, to 
trauma sustained in service?  Please note 
the legal standard of proof in 
formulating a response.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

4.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate SSOC and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




